EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Lance M. Kreisman (RN 39,256) on March 8, 2021 to clarify the scope of claims 7, 20 and to correct informalities to put the application in condition for allowance.

The application has been amended as follows: 

1.    (Canceled)

2.    (Previously Presented) A memory controller integrated circuit (IC), comprising:
a timing generation circuit to create an aperiodic source-synchronous timing signal waveform from a reference clock signal, the reference clock signal exhibiting a clock cycle for a selected frequency, the aperiodic source-synchronous timing signal waveform having a burst component and a steady-state component corresponding to each clock cycle of the reference clock signal;
an output circuit to provide the aperiodic source-synchronous timing signal waveform to a memory device; and

wherein the burst component and the steady-state component of the aperiodic source-synchronous timing signal waveform are generated asymmetrically, such that a burst interval associated with the burst component remains constant in response to a change in the cycle time of the reference clock, and a steady-state interval associated with the steady-state component varies in response to the change in the cycle time of the reference clock.

3.    (Previously Presented) The memory controller IC of claim 2, wherein:
the burst component exhibits multiple pulses, each of the multiple pulses having a pulse width that corresponds to the burst interval.

4.    (Previously Presented) The memory controller IC of claim 3, wherein:
different selected frequencies of the reference clock signal correspond to different data rates; and
the memory controller IC further comprises a calibration circuit to calibrate the burst interval to a calibrated burst interval in a manner adjusted for the selected frequency, the calibrated burst interval remaining constant with the burst interval in response to a change in the data rate.

5.    (Previously Presented) The memory controller IC of claim 2, wherein:
the timing generation circuit comprises a chain of delay elements that 

6.    (Previously Presented) The memory controller IC of claim 5, wherein a delay provided by each of the delay elements is adjustable.

7.    (Currently Amended) The memory controller IC of claim 6, further comprising:
adjustment circuitry to adjust the burst interval of the aperiodic source-synchronous timing signal waveform by adjusting the delay provided by the delay elements to keep the burst interval constant in response to a change in the cycle time of the reference clock.

8.    (Previously Presented) The memory controller IC of claim 7, further comprising storage circuitry to store delay values for the chain of delay elements corresponding to different reference clock frequencies.

9-15.    (Canceled)

16.    (Previously Presented) A method of operation in a memory controller integrated circuit (IC), the method comprising:
creating an aperiodic source-synchronous timing signal waveform from a reference clock signal, the reference clock signal exhibiting a clock cycle for a selected 
providing the aperiodic source-synchronous timing signal waveform to a memory device; 
exchanging data with the memory device at a data rate that is based on the aperiodic source-synchronous timing signal waveform; and
generating the burst component and the steady-state component of the aperiodic source-synchronous timing signal waveform asymmetrically, such that a burst interval associated with the burst component remains constant in response to a change in the cycle time of the reference clock, and a steady-state interval associated with the steady-state component varies in response to the change in the cycle time of the reference clock.

17.    (Previously Presented) The method of claim 16, wherein:
the burst component exhibits multiple pulses, each of the multiple pulses having a pulse width that corresponds to the burst interval.

18.    (Previously Presented) The method of claim 17, wherein:
different selected frequencies of the reference clock signal correspond to different data rates; and
the memory controller IC further comprises a calibration circuit to calibrate the burst interval in a manner adjusted for the selected frequency, the calibrated burst 

19.    (Previously Presented) The method of claim 16, wherein:
creating the aperiodic source-synchronous timing signal waveform comprises sequentially receiving the reference clock signal with a chain of delay elements, and logically combining signals from within the chain of delay elements to form the burst component of the aperiodic source-synchronous timing signal waveform.

20.    (Currently Amended) The method of claim 19, further comprising:
adjusting the burst interval of the aperiodic source-synchronous timing signal waveform by adjusting an amount of delay provided by the delay elements to keep the burst interval constant in response to a change in the cycle time of the reference clock.

21.    (Previously Presented) The method of claim 20, further comprising storing delay values corresponding to different reference clock frequencies.

22.    (Previously Presented) A circuit, comprising:
for a first operating mode,
an input circuit to receive a first reference clock signal exhibiting a first frequency;
a timing generation circuit to create a first aperiodic source-synchronous timing signal waveform from the first reference clock signal, the first aperiodic 
for a second operating mode,
the input circuit to receive a second reference clock signal exhibiting a second frequency; and
the timing generation circuit to create a second aperiodic source-synchronous timing signal waveform from the second reference clock signal, the second aperiodic source-synchronous timing signal waveform having a second burst component that exhibits the first number of pulses and a second burst interval that does not vary from the first burst interval, and a second steady-state component that exhibits a second steady state interval that is different than the first steady state interval.

23.    (Currently Amended) The circuit of claim 22, wherein the first aperiodic source-synchronous timing signal waveform for the first operating mode comprises a first strobe signal, and wherein the second aperiodic source-synchronous timing signal waveform for the second operating mode comprises a second strobe signal.

24.    (Previously Presented) The circuit of claim 23, further comprising an interface circuit for transmitting the first strobe signal and the second strobe signal in a source-synchronous relationship with corresponding data.

25.    (Previously Presented) The circuit of claim 22, wherein the timing generation circuit includes a multiplier circuit to generate the first and second burst components with a burst frequency that is a multiple of the first and second reference clock signal frequencies.

26.    (Previously Presented) The circuit of claim 25, wherein the multiplier circuit comprises a chain of delay elements that sequentially receive the first and second reference clock signals, and wherein the first and second aperiodic source-synchronous timing signal waveforms are formed by a logical combination of signals from within the chain of delay elements.

27.    (Currently Amended) The circuit of claim 26, wherein the multiplier circuit includes adjustment circuitry to vary the first burst interval and the second burst interval based on varying the amount of delay provided by the chain of delay elements to keep the second burst interval not varying from the first burst interval.

28.    (Currently Amended) The circuit of claim 27, further comprising storage circuitry to store delay values corresponding to the first and second reference clock frequencies.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach an aperiodic source-synchronous timing signal waveform having a burst component and a steady-state component corresponding to each clock cycle of a reference clock signal; an output circuit to provide the aperiodic source-synchronous timing signal waveform to a memory device; and an interface circuit to exchange data with the memory device at a data rate that is based on the aperiodic source-synchronous timing signal waveform; and wherein the burst component and the steady-state component of the aperiodic source-synchronous timing signal waveform are generated asymmetrically, such that a burst interval associated with the burst component remains constant in response to a change in the cycle time of the reference clock, and a steady-state interval associated with the steady-state component varies in response to the change in the cycle time of the reference clock; 
the prior art, individually or in combination, does not teach providing an aperiodic source-synchronous timing signal waveform to a memory device, the aperiodic source-synchronous timing signal waveform having a burst component and a steady-state component corresponding to each clock cycle of a reference clock signal; exchanging data with the memory device at a data rate that is based on the aperiodic source-synchronous timing signal waveform; and generating the burst component and the steady-state component of the aperiodic source-synchronous timing signal waveform asymmetrically, such that a burst interval associated with the burst component remains constant in response to a change in the cycle time of the reference clock, and a steady-state interval associated with the steady-state component varies in response to the change in the cycle time of the reference clock;
the prior art, individually or in combination, does not teach:
a first reference clock signal exhibiting a first frequency; and a timing generation circuit to create a first aperiodic source-synchronous timing signal waveform from the first reference clock signal, the first aperiodic source-synchronous timing signal waveform having a first burst component that exhibits a first number of pulses, each pulse having a pulse width corresponding to a first burst interval, and a first steady-state component exhibiting a first steady-state interval, the first burst component and the first steady state component corresponding to each clock cycle of the first reference clock signal – for a first operating mode;  
a second reference clock signal exhibiting a second frequency; and the timing generation circuit to create a second aperiodic source-synchronous timing signal waveform from the second reference clock signal, the second aperiodic source-synchronous timing signal waveform having a second burst component that exhibits the first number of pulses and a second burst interval that does not vary from the first burst interval, and a second steady-state component that exhibits a second steady state interval that is different than the first steady state interval – for a second operating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 10, 2021